DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:  In para 58, “lock” should read --tab lock-- to distinguish from element 50.   In para 66, line 4, “11” should read --10--.   Lines 2-3 of para 68 are grammatically incorrect. In para 71, line 3, “housings” should read --housing--.  In para 73, line 3, the parentheses are not closed.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, claim 5, lines 1-2, and claim 15, lines 1-2, it is unclear what constitutes the “retention mechanism”.  For example, claim 8, claims, in addition to the retention mechanism of claim 1, “further includes a retainer”.  If the retainer is element 24, as disclosed in the specification, it is unclear what constitutes the claimed “retention mechanism”.  In claim 1, line 8, “said housing” is unclear, since a top and a bottom housing are claimed in claim 1.  In the last line of claim 1, there is no antecedent basis for “said closed configuration”.  In claim 4, line 1, it appears that --are-- should follow “there”.  In claim 11, 
               It is noted that claims 1-20 are all regarded as positively claiming a cylindrical lock.  In particular, in line 1 of claims 1 and 11, “with cylindrical lock” is regarded as positively claiming the cylindrical lock.
               In view of the above rejections under 35 USC 112, second paragraph, the following claims are rejected as best understood, on prior art, as follows.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15 and 18-20 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of either Maston 3,953,062 or McBride 5,964,108.
Re claim 11, Fig. 1 and paragraphs [0062] and [0063] of applicant’s application disclose prior art. The prior art teaches a hasp used with a padlock.  The hasp includes a top housing 12, a bottom housing 18, the top and bottom housings being hinged on a rod 11 that passes through the housings 12, 18, a tongue 16 secured to the rod 11, the tongue and rod being slidable to opposing sides 16A, 16B of the 
Re claim 13, applicant’s admitted prior art also teaches aligned holes 15A, 15B to accept a shackle lock.  Re claim 14, applicant’s admitted prior art teaches aligned holes 13A, 13B and 15A, 15B on both sides of the top and bottom housing.
Re claim 15, applicant’s admitted prior art teaches a retention mechanism 14B secured to the bottom housing 18.
Re claim 18, the top housing 12 of applicant’s admitted prior art teaches a retainer 14A.
Re claim 19, the retainer 14A defines a slide lock tab that aids in preventing movement of the tongue 16 from the position 16A to the position 16B.
Re claim 20, the slide lock tab that aids in preventing movement of the tongue 16 from the position 16A to the position 16B when the housings 12, 18 are closed.  
               Provided the above rejections under 35 USC 112, second paragraph are overcome, claims 1-10 would be allowable, and claims 12, 16 and 17 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Denton, Jr. 6,477,872 teaches a cylindrical lock 48 with a flat 56 to be received within rounded rectangular holes 50, 54.  Halopoff 4,437,692 and Volk, Jr. 4,068,505 teach similar top and bottom hinged housings used with a rod, tongue and padlock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 31, 2021